Citation Nr: 0518055	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for chronic strain and tendonitis of the right 
shoulder.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971, and from December 1979 to January 1989.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by flexion to 180 degrees, external rotation to 
80 degrees, internal rotation to 50 degrees, abduction to 160 
degrees, and complaints of pain and discomfort.  

2.  The veteran's service-connected left shoulder disability 
is manifested by flexion to 120 degrees, external rotation to 
80 degrees, internal rotation to 50 degrees, abduction to 80 
degrees, radiology evidence of mild arthritis, and complaints 
of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for chronic strain and tendonitis of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).   

2.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5210 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection for 
a right and a left shoulder disorder in a letter dated August 
2003.  Upon the grant of service connection, the veteran 
disagreed with the disability evaluations assigned.  However, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate this 
"downstream" issue.  VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Thus, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Quartuccio, 16 Vet. App. 
at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and obtained a VA medical 
examination of the veteran.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection was previously in effect for ulnar nerve 
paresthesia of both upper extremities.  In September 2003, 
service connection was granted for musculoskeletal 
disabilities of both shoulders.  Service connection for 
arthritis of the left shoulder was granted at a 20 percent 
disability evaluation, while service connection for chronic 
strain and tendonitis of the right shoulder was granted at a 
20 percent disability evaluation, effective from August 11, 
2003.  Subsequently, a 30 percent disability evaluation was 
assigned for the right shoulder disability, effective to the 
original date of service connection, August 11, 2003.  The 
veteran asserts that he warrants initial disability 
evaluations in excess of those assigned for his 
service-connected shoulder disabilities.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for right and left shoulder disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.

In September 2003, a VA examination of the veteran was 
conducted.  The veteran reported that he is right hand 
dominant.  He reported having bilateral shoulder pain with 
weakness and fatigability that did not have an adverse effect 
on his usual daily activities.  The veteran stated that he 
had not lost time from his usual occupation of loading trucks 
with heavy objects due to this pain.  Physical examination 
revealed no redness, swelling, or effusion.  Range of motion 
testing of the right shoulder revealed flexion to 180 
degrees, extension to 50 degrees, external rotation to 60 
degrees, internal rotation to 45 degrees, abduction to 80 
degrees, and adduction to 50 degrees.  Pain and stiffness on 
motion of the right shoulder was noted, along with weakness 
and excess fatigability with repetitive use of the right 
shoulder.  However, the examiner noted that this was related 
to the veteran's service-connected nerve condition of the 
right arm.  Range of motion testing of the left shoulder 
revealed flexion to 120 degrees, extension to 50 degrees, 
external rotation to 60 degrees, internal rotation to 45 
degrees, abduction to 80 degrees, and adduction to 50 
degrees.  A VA radiology report dated August 2003 confirmed 
that the veteran had arthritis of the left shoulder.  
However, a VA radiology report dated September 2003 revealed 
that the veteran's right shoulder was "normal," with no 
evidence of arthritis.

VA medical records dated from 2002 to the present reveal that 
the veteran has been treated for complaints of shoulder pain, 
with medication and physical therapy.  

In May 2004, the most recent VA Compensation and Pension 
examination reported bilateral shoulder pain.  Physical 
examination revealed no redness, swelling, or effusion.  
Range of motion testing of the right shoulder revealed 
flexion to 180 degrees, external rotation to 80 degrees, 
internal rotation to 50 degrees, and abduction to 160 
degrees.  Range of motion testing of the left shoulder 
revealed flexion to 120 degrees, external rotation to 80 
degrees, internal rotation to 50 degrees, and abduction to 80 
degrees.  The diagnosis was chronic tendonitis and bursitis 
of both shoulders, with evidence of mild arthritis in the 
left shoulder.  

The evidence of record reveals that the veteran has arthritis 
of the left shoulder that is currently rated by under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
traumatic arthritis.  The Schedule instructs that traumatic 
arthritis is rated as degenerative arthritis, which is rated 
under the limitation of motion of the joints affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, 
the veteran's service-connected shoulder disabilities are 
both rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 for limitation of motion of the arm 
(shoulder).  A 20 percent rating under Diagnostic Code 5201 
contemplates limitation of motion to shoulder level.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating for the major extremity 
and a 20 percent rating for the minor extremity.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
rating for the major extremity and a 20 percent rating for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The normal range of motion of shoulder for flexion and 
abduction is from 0 degrees at the side to 180 degrees over 
head.  38 C.F.R. § 4.71, Plate I (2004).  Thus, shoulder 
level is at 90 degrees, and midway between the side and 
shoulder level is at approximately 45 degrees.  

The preponderance of the evidence is against the veteran's 
claims for initial disability evaluations in excess of those 
currently assigned for his service-connected right and left 
shoulder disabilities.  The evidence of record reveals that 
the veteran is right hand dominant.  As such, disability 
evaluations of the right shoulder involve the major 
extremity, while disability evaluations of the left shoulder 
involve the minor extremity.  With respect to the right 
shoulder, the September 2003 examination revealed the most 
severe limitation of motion with abduction to 80 degrees, 
which most nearly approximates shoulder level and warrants a 
20 percent disability evaluation.  With respect to the left 
shoulder, the May 2004 VA examination revealed the most 
severe limitation of motion with abduction to 80 degrees, 
which also most nearly approximates shoulder level and 
warrants a 20 percent disability evaluation.  As such, 
initial disability evaluations in excess of 30 percent for 
the right shoulder and 20 percent for the left shoulder must 
be denied.  


With respect to potential application of other criteria, 
there is no evidence of:  ankylosis; dislocation, nonunion, 
or malunion of the clavicle or scapula; or, impairment of the 
humerus to warrant evaluations in excess of those initially 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, 5203 (2004).  

In light of the veteran's complaints of pain experienced in 
both his shoulders, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness 
has been considered.  There is no evidence that the pain 
causes disuse atrophy or additional incoordination on use.  
The veteran reported having bilateral shoulder pain with 
weakness and fatigability but stated that this did not have 
an adverse effect on his usual daily activities.  Pain and 
stiffness on motion of the right shoulder was noted on 
examination, along with weakness and excess fatigability with 
repetitive use of the right shoulder.  However, the examiner 
noted that this was related to the veteran's 
service-connected nerve condition of the right arm.  Service 
connection is currently in effect for neurologic impairment 
of both upper extremities and separate disability evaluations 
for these neurologic symptoms have been assigned.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) do not 
provide a basis for initial evaluations in excess of those 
initially assigned.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  Ratings in excess of those 
initially assigned are provided for certain manifestations of 
the service-connected right and left shoulder disorders but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization due to this 
service-connected disability and he stated in 2003 that he 
had not lost time from his usual occupation of loading trucks 
with heavy objects due to pain in his shoulders.  In this 
regard, the Board notes that the veteran is in receipt of a 
total rating for compensation purposes based upon individual 
unemployability due to his service-connected disorders, 
effective January 2004.  Id.  Accordingly, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the veteran.

In conclusion, the preponderance of the evidence is against 
the claims for initial evaluations in excess of 30 percent 
for chronic strain and tendonitis of the right shoulder, and 
20 percent for arthritis of the left shoulder, and therefore, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 30 percent for 
chronic strain and tendonitis of the right shoulder is 
denied.  

An initial disability evaluation in excess of 20 percent for 
arthritis of the left shoulder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


